DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 2/24/2022. Claims 1, 2, 8, 9, 15 and 16 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 15 recite “wherein those of the plurality of transportation service requests within a particular window of the selected time period are withheld from being allocated amongst the plurality of vehicles-for-hire until the selected time period has elapsed”.
There is no support in the originally filed specification wherein requests within a particular window of the selected time period are withheld from being allocated amongst the plurality of vehicles-for-hire until the selected time period has elapsed.
Rather, Applicant seems to have simple imported these limitations into the claim based on unsupported assumptions. Clarification is required. Dependent claims 2-7, 9-14 and 16-20 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, system claims 8-14 are directed to one or more computers with executable instructions, and computer program product claims 15-20 are directed to a non-transitory computer-readable storage medium having computer-readable program code portions stored therein.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite transportation service management, including receiving, generating, analyzing and correlating, and assigning steps.  
The limitations of receiving, generating, analyzing and correlating, and assigning, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving a plurality of data representative of transportation service information associated with a plurality of transportation service providers and a plurality of users; assigning the plurality of transportation service requests amongst the plurality of transportation service providers according to the one or more transportation service request distribution models and the one or more parameters and preferences of each of the plurality of users such that the transportation broker centralizes coordination of distribution of the transportation service requests amongst each independent ride sharing company, wherein the one or more transportation service request distribution models protect information inclusive of business- specific proprietary pricing strategies relating to each of the plurality of transportation service providers and suggest a selected order for distributing the plurality of transportation service requests to the plurality of transportation service providers; and in conjunction with the assigning, assigning the plurality of transportation service requests amongst the plurality of transportation service providers in batches over a selected time period, wherein those of the plurality of transportation service requests within a particular window of the selected time period are withheld from being allocated amongst the plurality of vehicles-for-hire until the selected time period has elapsed.
That is, other than reciting a processor, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including executing machine learning logic, by the processor, using a machine learning operation to generate one or more transportation service request distribution models according to the plurality of data, wherein executing the machine learning logic includes analyzing and correlating historical transportation service request data, one or more parameters and preferences for each of the plurality of users, and one or more contextual factors associated with a journey relating to a plurality of transportation service requests submitted by the plurality of users. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a processor. The processor in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2 and 3 recite additional receiving, forecasting, and estimating steps.  Claims 4-7 recite additional learning, suggesting and maintaining steps. Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a processor.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0052 of the specification, “In cloud computing node 10 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Ryzin et al (US 20200005206 A1), in view of Gerenstein et al (US 20190340543 A1), in further view of Aich et al (US 20200104962 A1).
As per claim 1, van Ryzin et al disclose a method, by a processor, for providing intelligent transportation service management in a transportation system (i.e., FIG. 1a is a flowchart of an example method of requesting a transportation service in a dynamic transportation network, ¶ 0028), comprising:
receiving, by the processor, a plurality of data representative of transportation service information associated with a plurality of transportation service providers and a plurality of users wherein each of the transportation service providers are an independent ride sharing company having a plurality of vehicles-for-hire associated therewith (i.e., the transportation service may be provided by a ridesharing service, a ridesourcing service, a taxicab service, a car-booking service, an autonomous vehicle service, or some combination and/or derivative thereof.  The transportation requestor 109 may request the transportation service in a variety of ways, including by using an application running on an electronic device 111 (e.g., a smartphone) to request the transportation service, ¶ 0028. The decisions made in the dynamic transportation network based on information relating to the queue may include, without limitation, recommendations to the transportation requestor relating to alternative transportation services other than the requested transportation service, ¶ 0037); and 
assigning, by the processor, via a transportation broker, the plurality of transportation service requests amongst the plurality of transportation service providers according to the one or more transportation service request distribution models and the one or more parameters and preferences for each of the plurality of users (i.e., The dynamic transportation matching system may determine which transportation requestors to select from the queue for transportation matching based on any of a variety of methods and parameters (¶ 0036). Identity management services 1204 may also manage and/or control access to provider and/or requestor data maintained by transportation management system 1202, such as driving and/or ride histories, vehicle data, personal data, preferences, usage patterns as a ride provider and/or as a ride requestor, profile pictures, linked third-party accounts (¶ 0078), wherein ride services module 1208 may use rule-based algorithms and/or machine-learning models for matching requestors and providers, ¶ 0079) 
such that the transportation broker centralizes coordination of distribution of the transportation service requests amongst each independent ride sharing company (i.e., dynamic transportation network may include a set of transportation requestors 110 and a set of transportation providers 115. Transportation requestor 109 of the set of transportation requestors 110 may request a transportation service using electronic device 111 (e.g., smart phone). The set of transportation providers may include available transportation providers 120 and unavailable transportation providers 130. The available transportation providers 120 may be available to provide transportation to one or more transportation requestors, ¶ 0029),
wherein the one or more transportation service request distribution models protect information inclusive of business-specific proprietary pricing strategies relating to each of the plurality of transportation service providers (i.e., Transportation management system 1202 may also manage and/or control access to provider and/or requestor data stored with and/or obtained from third-party systems, ¶ 0078) and suggest a selected order for distributing the plurality of transportation service requests to the plurality of transportation service providers (i.e., The dynamic transportation matching system may determine which transportation requestors to select from the queue for transportation matching based on any of a variety of methods and parameters, ¶ 0036).
While van Ryzin et al disclose ride services module 1208 may use rule-based algorithms and/or machine-learning models for matching requestors and providers (¶ 0079), van Ryzin et al does not explicitly disclose executing machine learning logic, by the processor, a machine learning operation to generate one or more transportation service request distribution models according to the plurality of data, wherein executing the machine learning logic includes analyzing and correlating historical transportation service request data, one or more parameters and preferences for each of the plurality of users, and one or more contextual factors associated with a journey relating to a plurality of transportation service requests submitted by the plurality of users.
Gerenstein et al disclose a vehicle demand prediction machine learning model is trained based on historical vehicle and contextual data.  Once trained, the demand prediction machine learning mode is applied to anticipated future vehicle and contextual data in order to generate a vehicle demand prediction.  The predicted vehicle demand includes, but is not limited to, a number of vehicles needed for each of one or more geographical locations, and may further include types of vehicles, amounts of fuel, or other vehicle characteristics required to meet the predicted vehicle demand (¶ 0020). In an example implementation, the fleet of vehicles is owned by a rental company and is used to provide ride sharing services or vehicle sharing services (e.g., car, bike, or scooter sharing services) (¶ 0025).
The historical vehicle demand data includes data indicating demand for vehicles with corresponding locations and time data.  The demand may include, but is not limited to, numbers of vehicles demanded of each type, length of rental, both, and the like.  The vehicle types may be defined with respect to, for example, make and model, premium or regular, numbers of available passenger seats, and other factors that may reflect more specific vehicle demands than numbers of vehicles alone.  The historical vehicle demand data may further include data indicating an amount of fuel or power required for servicing the demand (e.g., an amount of fuel or power used by vehicles sent to the respective locations) (¶ 0041).
At S320, current contextual data is obtained.  The current contextual data may include kinds of data included in the historical contextual data as described above.  In a further embodiment, the current contextual data may include currently anticipated data indicating anticipated context at a time and location.  In at least some implementations and circumstances, using currently anticipated data may provide more accurate predictions of demand than using current data.  Future contextual data includes forecasted variables such as, but not limited to, weather, and future customer behaviors (e.g., anticipated increases or decreases in demand to promotions or discounts) (¶ 0043).
Additionally, van Ryzin et al does not explicitly disclose in conjunction with the assigning, assigning the plurality of transportation service requests amongst the plurality of transportation service providers in batches over a selected time period, wherein those of the plurality of transportation service requests within a particular window of the selected time period are withheld from being allocated amongst the plurality of vehicles-for-hire until the selected time period has elapsed.
Aich et al disclose the efficiency in some embodiments can be determined based on a combination of vehicle assignment factors, as may related to static and dynamic assignments. For a static vehicle assignment, vehicles can be committed to a service area for the entire duration of a service window, with labor cost being assumed to be fixed. For dynamic vehicle assignment, vehicles can be brought in and out of service as needed (¶ 0055).
The route generation module 718 can generate a set of routing options based on the received requests for a specified area over a specified period of time. A route optimization module 720 can perform an optimization process using the provided routing options to determine an appropriate set of routes to provide in response to the various requests. Such an optimization can be performed for each received request, in a dynamic vehicle routing system, or for a batch of requests, where users submit requests and then receive routing options at a later time. This may be useful for situations where the vehicle service attempts to have at least a minimum occupancy of vehicles or wants to provide the user with certainty regarding the route, which may require a quorum of riders for each specific planned route in some embodiments (¶ 0062).

van Ryzin et al, Gerenstein et al, and Aich et al are concerned with effective transportation management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training, by the processor, a machine learning operation to generate one or more transportation service request distribution models according to the plurality of data, wherein the training includes analyzing and correlating historical transportation service request data, one or more parameters and preferences for each of the plurality of users, and one or more contextual factors associated with a journey relating to a plurality of transportation service requests submitted by the plurality of users, and assigning the plurality of transportation service requests amongst the plurality of transportation service providers in batches over a selected time period, wherein those of the plurality of transportation service requests within a particular window of the selected time period are withheld from being allocated amongst the plurality of vehicles-for-hire until the selected time period has elapsed in van Ryzin et al, as seen in Gerenstein et al and Aich et al, respectively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, van Ryzin et al disclose receiving the plurality of transportation service requests from plurality of users over a selected time period, wherein each transportation service request includes one or more parameters and preferences of a respective user of the plurality of users (i.e., The dynamic transportation matching system may determine which transportation requestors to select from the queue for transportation matching based on any of a variety of methods and parameters (¶ 0036). Identity management services 1204 may also manage and/or control access to provider and/or requestor data maintained by transportation management system 1202, such as driving and/or ride histories, vehicle data, personal data, preferences, usage patterns as a ride provider and/or as a ride requestor, profile pictures, linked third-party accounts, ¶ 0078).
As per claim 3, van Ryzin et al disclose forecasting transportation service request demands for the plurality of users over a selected period of time (i.e., systems described herein may use the length of the queue to forecast demand for future transportation requests.  The dynamic transportation system may collect historical data relating to the length of the queue in a particular geographic area and use that historical data to forecast future demand for transportation requests in that particular geographic area. The dynamic transportation system may also collect and correlate historical data related to weather, day, time of day, event occurrence, and demographics to forecast future demand for transportation requests in a particular geographic area, ¶ 0040).
As per claim 4, van Ryzin et al does not disclose learning, by the machine learning operation, the parameters and preferences of the plurality of users; learning, by the machine learning operation, transportation service request demand for the plurality of users based on the historical transportation service request data; and learning, by the machine learning operation, one or more contextual factors associated with the journey relating to the plurality of transportation service requests, wherein the one or more contextual factors include traffic data, weather data, road conditions, road types, or a combination thereof.
Gerenstein et al disclose a vehicle demand prediction machine learning model is trained based on historical vehicle and contextual data.  Once trained, the demand prediction machine learning mode is applied to anticipated future vehicle and contextual data in order to generate a vehicle demand prediction.  The predicted vehicle demand includes, but is not limited to, a number of vehicles needed for each of one or more geographical locations, and may further include types of vehicles, amounts of fuel, or other vehicle characteristics required to meet the predicted vehicle demand (¶ 0020). In an example implementation, the fleet of vehicles is owned by a rental company and is used to provide ride sharing services or vehicle sharing services (e.g., car, bike, or scooter sharing services) (¶ 0025).
The historical vehicle demand data includes data indicating demand for vehicles with corresponding locations and time data.  The demand may include, but is not limited to, numbers of vehicles demanded of each type, length of rental, both, and the like.  The vehicle types may be defined with respect to, for example, make and model, premium or regular, numbers of available passenger seats, and other factors that may reflect more specific vehicle demands than numbers of vehicles alone.  The historical vehicle demand data may further include data indicating an amount of fuel or power required for servicing the demand (e.g., an amount of fuel or power used by vehicles sent to the respective locations) (¶ 0041).
At S320, current contextual data is obtained.  The current contextual data may include kinds of data included in the historical contextual data as described above.  In a further embodiment, the current contextual data may include currently anticipated data indicating anticipated context at a time and location.  In at least some implementations and circumstances, using currently anticipated data may provide more accurate predictions of demand than using current data.  Future contextual data includes forecasted variables such as, but not limited to, weather, and future customer behaviors (e.g., anticipated increases or decreases in demand to promotions or discounts) (¶ 0043).
van Ryzin et al and Gerenstein et al are concerned with effective transportation management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include learning, by the machine learning operation, the parameters and preferences of the plurality of users; learning, by the machine learning operation, transportation service request demand for the plurality of users based on the historical transportation service request data; and learning, by the machine learning operation, one or more contextual factors associated with the journey relating to the plurality of transportation service requests, wherein the one or more contextual factors include traffic data, weather data, road conditions, road types, or a combination thereof in van Ryzin et al, as seen in Gerenstein et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, van Ryzin et al disclose suggesting both the selected order for distributing the plurality of transportation service requests and a minimum number of the transportation service providers for servicing the plurality of transportation service requests (i.e., The decisions made in the dynamic transportation network based on information relating to the queue may include, without limitation, recommendations to the transportation requestor relating to alternative transportation services other than the requested transportation service, decisions associated with maintain a specified level of availability of transportation providers, decisions relating to forecasting future transportation requests, decisions relating to matching transportation requestors for shared transportation services, and decisions relating to a fare associated with the transportation request, ¶ 0037).
As per claims 6 and 7, van Ryzin et al disclose maintaining a degree of fairness between the plurality of transportation service providers for servicing the plurality of transportation service requests over a selected period of time, and wherein maintaining the degree of fairness includes prioritizing the plurality of parameters and preferences of the one or more users and minimizing transportation related time and costs (i.e., the dynamic transportation matching network may assign a priority to transportation requests in the transportation request queue, where transportation requests having a higher priority may be matched before transportation requests with a lower priority.  In some examples, the priority assigned to the transportation requests in the transportation request queue may be based on the length of time in the queue (e.g., FIFO); i.e., the transportation request which has been in the queue the longest may be the next request to be matched with a transportation provider.  The priority assigned to transportation requests may be based on the estimated time of arrival (ETA) of the transportation provider to the transportation requestor, ¶ 0036. As another example, the transportation requestor may be a subscription transportation requestor that pays for transportation services on a recurring basis per week, per month, or yearly basis.  The subscription transportation requestor may be assigned a higher or lower priority, ¶ 0041).
Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the system claims corresponding to the method claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the computer program product claims corresponding to the method claims.

Response to Arguments
 	As an initial point, regarding the reinstated 35 USC 101 rejection, other than reciting a processor, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including executing machine learning logic, by the processor, using a machine learning operation to generate one or more transportation service request distribution models according to the plurality of data, wherein executing the machine learning logic includes analyzing and correlating historical transportation service request data, one or more parameters and preferences for each of the plurality of users, and one or more contextual factors associated with a journey relating to a plurality of transportation service requests submitted by the plurality of users. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas.
The claimed use of the machine learning logic and operation does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity.

 	In the Remarks, Applicant argues Regarding the recited elements of independent claims 1, 8, and 15 of "receiving, by the processor, a plurality of data representative of transportation service information associated with a plurality of transportation service providers and a plurality of users", the Office asserts (see Office Action, page 4) that van Ryzin discloses this functionality, noting such sections as paragraph 0028. Then, with respect to the recited elements of "assigning, by the processor via a transportation broker, the plurality of transportation service requests amongst the plurality of transportation service providers according to the one or more transportation service request distribution models and the one or more parameters and preferences of each of the plurality of users", the Office contends that van Ryzin further discloses this functionality, noting such sections as paragraphs 0036 and 0079. 
Applicants note that in each of these sections, van Ryzin discusses transportation requests which are matched to "an available transportation provider". In the context that Lyft® is the assignee of van Ryzin 's invention, van Ryzin is referring to the "transportation provider" as either 1) an employee of the company or 2) an independent contractor whom contracts for the ride sharing company. Applicants note that what is fundamentally distinct from van Ryzin with concern to the present invention is that the present invention considers not just one ride sharing 'company' but rather centralizes all ride sharing requests and coordinates distribution to each of the 'companies'. Thus, the present invention is more analogous not to just one company (e.g., Lyft®) assigning out ride sharing requests amongst their employees or independent contractors, but rather centralizing all requests which are then brokered to multiple companies (e.g., Lyft® and Uber®, etc. and their respective employees and independent contractors). In implementing this type of mechanism, this is why the protection of their respective pricing strategies must be protected by such a distribution model, as noted in the claims. 
For this reason, Applicants have amended independent claims 1, 8, and 15 to recite "wherein each of the transportation service providers are an independent ride sharing company having a plurality of vehicles-for-hire associated therewith" (emphasis supplied). van Ryzin describes assigning out rides within one ride sharing service, and does not distribute requests by a broker to multiple ride sharing companies. The Examiner respectfully disagrees.
As an initial note, the assignee (Lyft, Inc.) of van Ryzin et al (US 20200005206 A1), has no bearing on whether the cited art discloses the claimed subject matter, as Applicant is likely aware. 
Following, van Ryzin et al disclose receiving, by the processor, a plurality of data representative of transportation service information associated with a plurality of transportation service providers and a plurality of users wherein each of the transportation service providers are an independent ride sharing company having a plurality of vehicles-for-hire associated therewith (i.e., the transportation service may be provided by a ridesharing service, a ridesourcing service, a taxicab service, a car-booking service, an autonomous vehicle service, or some combination and/or derivative thereof.  The transportation requestor 109 may request the transportation service in a variety of ways, including by using an application running on an electronic device 111 (e.g., a smartphone) to request the transportation service, ¶ 0028. The decisions made in the dynamic transportation network based on information relating to the queue may include, without limitation, recommendations to the transportation requestor relating to alternative transportation services other than the requested transportation service, ¶ 0037).  
As discussed in ¶ 0028, the transportation service may be provided by a ridesharing service, a ridesourcing service, a taxicab service, a car-booking service, an autonomous vehicle service, or some combination and/or derivative thereof. As such, the transportation service may be provided by a combination of the service providers (i.e., a ridesourcing service, a taxicab service, a car-booking service, an autonomous vehicle service).
Additionally, van Ryzin et al disclose such that the transportation broker centralizes coordination of distribution of the transportation service requests amongst each independent ride sharing company (i.e., dynamic transportation network may include a set of transportation requestors 110 and a set of transportation providers 115. Transportation requestor 109 of the set of transportation requestors 110 may request a transportation service using electronic device 111 (e.g., smart phone). The set of transportation providers may include available transportation providers 120 and unavailable transportation providers 130. The available transportation providers 120 may be available to provide transportation to one or more transportation requestors, ¶ 0029).
Further, Applicants have amended independent claims 1, 8, and 15 to recite "in conjunction with the assigning, assigning the plurality of transportation service requests amongst the plurality of transportation service providers in batches over a selected time period, wherein those of the plurality of transportation service requests within a particular window of the selected time period are withheld from being allocated amongst the plurality of vehicles-for-hire until the selected time period has elapsed". van Ryzin does not appear to contemplate a scenario where multiple requests for trips are made within a defined time window, and that the trips are assigned in batches only after the time window has elapsed. Gerenstein appears similarly deficient, and indeed Gerenstein is not asserted as disclosing mechanisms similar.
The Examiner submits that Ryzin et al, in view of Gerenstein et al, in further view of Aich et al indeed disclose Applicant’s amended claim language, as discussed in the updated rejection.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  June 1, 2022